2013 UT App 90
_________________________________________________________

               THE UTAH COURT OF APPEALS


                          STATE OF UTAH,

                        Plaintiff and Appellee,

                                  v.

                       ZACHARY L. STEVENS,

                      Defendant and Appellant.

                       Per Curiam Decision
                         No. 20120373‐CA
                        Filed April 11, 2013

                Fourth District, Provo Department
                The Honorable Darold J. McDade
                         No. 101400842

           Michael D. Esplin, Attorney for Appellant
  John E. Swallow and Marian Decker, Attorneys for Appellee

           Before JUDGES ORME, DAVIS, and MCHUGH.


PER CURIAM:

¶1    Zachary L. Stevens entered conditional guilty pleas to four
counts of voyeurism. Stevens appeals the trial court’s denial of his
motion to suppress. We affirm.

¶2      We review a trial court’s factual findings underlying a
decision to grant or deny a motion to suppress evidence for clear
error. See State v. Duran, 2005 UT App 409, ¶ 10, 131 P.3d 246.
However, “we review ‘the trial court’s conclusions of law based on
such facts under a correctness standard, according no deference to
the trial court’s legal conclusions.’” Id. (quoting State v. Anderson,
910 P.2d 1229, 1232 (Utah 1996)).
                           State v. Stevens


¶3        Stevens initially argues that the affidavit for a search
warrant was deficient because it failed to comply with Utah Code
section 76‐10‐1212 by not attaching the material that was believed
to be pornographic to the affidavit for review by the magistrate. See
Utah Code Ann. § 76‐10‐1212(1) (LexisNexis 2012) (stating that
“[w]here practical, the material alleged to be pornographic or
harmful to minors shall be attached to the affidavit for search
warrant to afford the magistrate the opportunity to examine the
material”).1 However, this court has specifically rejected this
argument. See State v. Moore, 788 P.2d 525, 529 (Utah Ct. App. 1990).
In State v. Moore, we analyzed the operative language of Utah Code
section 76‐10‐1212(1) and concluded that “[t]here is no requirement
. . . that the alleged pornographic material always be attached to the
affidavit in support of the search warrant. . . . The material need not
be attached if the affidavit allows the magistrate an opportunity to
focus searchingly on the question of obscenity.” Id. (citation and
internal quotation marks omitted). Thus, the only question is
whether the affidavit’s description of the material is sufficiently
detailed to support a finding of probable cause. See id.

¶4      Here, the information contained in the affidavit was
sufficient to support the magistrate’s finding of probable cause. The
affidavit described photographs sent from Stevens to an
undercover officer containing images of “male children exposing
their genitals and/or posing in sexual positions.” Another portion
of the affidavit stated that the materials included “digital
photographs and videos of fully nude or partially nude
prepubescent male children often engaged in sexual positions or
acts (actual or simulated).” These descriptions were sufficient to
allow the magistrate to make his determination concerning
whether probable cause existed.




1. We cite to the current version of the statute. However, the same
operative language was in effect at the time of the search at issue
in this case.




20120373‐CA                       2                  2013 UT App 90
                          State v. Stevens


¶5     Stevens next asserts that the search warrant was not
properly executed within ten days of the date the warrant was
issued because officers did not search or examine the contents of
the computers and digital media seized from Stevens’s bedroom
within the ten‐day period, even though the items were seized on
the day the warrant was issued. Stevens provides no authority to
support this proposition, nor does he adequately develop this
issue. Accordingly, this argument is inadequately briefed and we
decline to address it. See State v. Bair, 2012 UT App 106, ¶ 43, 275
P.3d 1050 (“While failure to cite to pertinent authority may not
always render an issue inadequately briefed, it does so when the
overall analysis of the issue is so lacking as to shift the burden of
research and argument to the reviewing court.”).

¶6     Affirmed.




20120373‐CA                      3                 2013 UT App 90